Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 and 12/09/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. [US 2021/0269037 A1] further in view of Yi et al. [Intersection Scan Model and Probability Inference for Vision Based Small-scale Urban Intersection Detection] from IDS.
Regarding Claim 1, Murphy teaches: A road shape determination method that causes a computer to execute a process, the process comprising: Murphy teaches an autonomous vehicle that uses a computing device to execute the code required for lane detecting, (Murphy Para 0016 & Murphy Para 0040).

identifying a road region in an image captured by an imaging device mounted over a moving object; and Murphy teaches an autonomous vehicle that uses cameras on the front, rear, and/or sides of the vehicle that captures images of the road to detect lane markers, (Murphy 0016 & Murphy 0023).

Murphy teaches an autonomous vehicle that is able to execute code from a computing device with cameras capturing images of the road to detect lane markers, however, Murphy does not explicitly teach determining a road shape based on the ratio of the road using a plurality of regions in an image. Yi teaches the following limitations:

determining a road shape based on a ratio of the road region in each of a plurality of determination regions that is set in the image in which the road region is identified. Yi teaches an intersection detection method that compares the non-road pixel to the road pixel, which is the ratio, to determine the shape of the road intersection, such as a T-shape road, using moving windows, considered the plurality of determination regions, (Yi Page 1395 Col. 1 Para 1 & Yi Page 1395 Col. 1 Para 2 & Yi Page 1395 Col. 2 Para 2 & Figure 4 & Figure 5).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Murphy further in view of Yi. Murphy teaches an autonomous vehicle that is able to execute code from a computing device with cameras capturing images of the road to detect lane markers and Yi teaches an intersection determination method that determines the road shape by comparing the non-road pixel to the road pixel using a moving window. One skilled in the art would have been motivated to modify Murphy with the teaching of Yi in this manner in order to use the intersection detection method for an autonomous vehicle to traverse through intersections safely without the use of Global Positioning System (GPS) that are less accurate compared to sensors on the vehicle. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Regarding Claim 5, Murphy in further view of Yi teaches: The road shape determination method according to claim 1, wherein the determined road shape is displayed on a display device. Murphy teaches an autonomous vehicle with a video display unit, (Murphy 0044). Yi teaches an intersection detection method that is able to determine a road shape, (Yi Page 1395 Col. 2 Para 2 & Figure 4).

Regarding Claim 6, Murphy in further view of Yi teaches: A non-transitory computer-readable recording medium having stored a road shape determination program that causes a computer to execute a process, the process comprising: identifying a road region in an image captured by an imaging device mounted over a moving object; and determining a road shape based on a ratio of the road region in each of a plurality of determination regions that is set in the image in which the road region is identified. With regards to Claim 6, it performs the same as Claim 1 with Murphy use of a non-transitory computer-readable medium to store the instructions (Murphy Para 0045) and is rejected for similar reasons.

Regarding Claim 10, Murphy in further view of Yi teaches: The non-transitory computer-readable recording medium according to claim 6, wherein the determined road shape is displayed on a display device. With regards to Claim 10, it performs the same as Claim 5 with Murphy use of a non-transitory computer-readable medium to store the instructions (Murphy Para 0045) and is rejected for similar reasons.
Allowable Subject Matter
Claims 2-4 and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2: The road shape determination method according to claim 1, wherein each of the plurality of determination regions includes a first determination region that is set, in a width direction, in a central upper part of a circumscribed rectangle that circumscribes the road region, a second determination region that is set in an upper left part of the circumscribed rectangle, and a third determination region that is set in an upper right part of the circumscribed rectangle, wherein the process determines that the road shape is: a straight road when the ratio of the road region exceeds a predetermined value in any one of the first determination region, the second determination region, and the third determination region, a T-shaped road when the ratio of the road region exceeds the predetermined value in any two of the first determination region, the second determination region, and the third determination region, and a crossroad when the ratio of the road region exceeds the predetermined value in the first determination region, the second determination region, and the third determination region. Yi teaches an intersection detection method where the model shape is a rectangle for the road region with a scan center and the number of traversable directions by using an angle threshold and two windows, a small-sized window on the upper-center of the image and a large-sized window on the bottom of the image. Further, Yi teaches an intersection detection method where if the number of traversable directions is two or less, it is straight, if the number of traversable directions is three, it is a T-shape intersection and if the number of traversable directions is four, it is a crossroad intersection. However, Yi does not teach using a first determination region in the center upper part of the rectangle, second determination region in the upper left part of the rectangle, and third determination region in the upper right part of the rectangle. Further, Yi does not teach determining the shape of the road by comparing the ratio of the road with the predetermined value to know if it exceeds for each region.

Regarding Claim 3: The road shape determination method according to claim 2, wherein: in a case where the ratio of the road region exceeds the predetermined value in any one of the first determination region, the second determination region, and the third determination region, the second determination region is a triangle that includes, as vertexes, an upper left corner of the circumscribed rectangle, a left end of the road region in an upper end of the first determination region, and an upper end of the road region below the predetermined height of a left side of the circumscribed rectangle, and the third determination region is a triangle that includes, as a vertexes, an upper right corner of the circumscribed rectangle, a right end of the road region in the upper end of the first determination region, and an upper end of the road region below a predetermined height of a right side of the circumscribed rectangle. Claim 4 is objected to for at least being dependent upon Claim 2.

Regarding Claim 4: The road shape determination method according to claim 2, wherein the process determines that a traveling direction of the moving object is a straight direction when the road shape is the T-shaped road and the ratio of the road region exceeds the predetermined value in the first determination region are determined. Claim 4 is objected to for at least being dependent upon Claim 2.
Regarding Claim 7: The non-transitory computer-readable recording medium according to claim 6, wherein each of the plurality of determination regions includes a first determination region that is set, in a width direction, in a central upper part of a circumscribed rectangle that circumscribes the road region, a second determination region that is set in an upper left part of the circumscribed rectangle, and a third determination region that is set in an upper right part of the circumscribed rectangle, wherein the process determines that the road shape is: a straight road when the ratio of the road region exceeds a predetermined value in any one of the first determination region, the second determination region, and the third determination region, a T-shaped road when the ratio of the road region exceeds the predetermined value in any two of the first determination region, the second determination region, and the third determination region, and a crossroad when the ratio of the road region exceeds the predetermined value in the first determination region, the second determination region, and the third determination region. Claim 7 is objected to for similar reasons as to those described in Claim 2.

Regarding Claim 8: The non-transitory computer-readable recording medium according to claim 7, wherein: in a case where the ratio of the road region exceeds the predetermined value in any one of the first determination region, the second determination region, and the third determination region, the second determination region is a triangle that includes, as vertexes, an upper left corner of the circumscribed rectangle, a left end of the road region in an upper end of the first determination region, and an upper end of the road region below the predetermined height of a left side of the circumscribed rectangle, and the third determination region is a triangle that includes, as a vertexes, an upper right corner of the circumscribed rectangle, a right end of the road region in the upper end of the first determination region, and an upper end of the road region below a predetermined height of a right side of the circumscribed rectangle. Claim 8 is objected to for at least being dependent upon Claim 7.

Regarding Claim 9: The non-transitory computer-readable recording medium according to claim 7, wherein the process determines that a traveling direction of the moving object is a straight direction when the road shape is the T-shaped road and the ratio of the road region exceeds the predetermined value in the first determination region are determined. Claim 9 is objected to for at least being dependent upon Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERNAN ARIAS whose telephone number is (571)272-8094. The examiner can normally be reached M-F 8:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HERNAN ARIAS/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661